Citation Nr: 1204435	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-27 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) on account of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty in the Philippine Commonwealth Army from September 1941 to April 1942 and from April 1945 to November 1945.  He was a prisoner of war of the Japanese government in 
April 1942.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to SMC on account of the need for the aid and attendance of another or being housebound.  

In July 2009, a travel board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  

In a September 2009 decision, the Board likewise denied the Veteran's claim for entitlement to SMC on account of the need for the aid and attendance of another or being housebound.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  The Court agreed that there was no error in the Board's denial of SMC based on the need for regular aid and attendance, but vacated and remanded the Board's decision regarding SMC on account of being housebound and remand this matter so that the Board could provide an adequate statement of reasons and bases for this denial.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's established service-connected disabilities are arteriosclerotic heart disease with coronary insufficiency, rated 60 percent disabling; and hypertension, rated 10 percent disabling.  

2. The Veteran has been found to be totally disabled by reason of individual unemployability due to service-connected disabilities (TDIU) based on impairment due to the service-connected arteriosclerotic heart disease.  

3.  The Veteran's TDIU may be considered to be a single service-connected disability ratable at 100 percent disabling. 

4.  The Veteran does not have another service-connected disability ratable at 60 percent. 

5.  The Veteran's service-connected disabilities do not restrict him to his dwelling or immediate premises.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on housebound status, have not been met for any period.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A March 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in March 2007 and July 2010.  The Board finds that the opinions obtained are adequate. The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Entitlement to Housebound Benefits

SMC may also be paid to a veteran if there is a single service-connected disability rated 100 percent and either (1) has additional service-connected disability or disabilities ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disabilities.  TDIU can be considered a total disability rating.  Bradley v. Peak, 22 Vet. App. 280 (2006).  Permanently housebound means the veteran is substantially confined, as a direct result of service- connected disabilities, to his dwelling or the immediate premises (or, if institutionalized, to the ward or clinical areas), and it is reasonably certain that the disabilities and resultant confinement will continue throughout his life. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

After review of the record, the Board finds that, while the Veteran does have a single disability rated at 100 percent by virtue of the grant of TDIU, he does not have an additional service-connected disability ratable at 60 percent disabling, nor is it shown that he is substantially confined to his dwelling by reason of service-connected disability.  

An examination was conducted by VA in March 2007.  At that time, the Veteran reported that he could not travel beyond his current domicile, that he stayed in his home most of the time and occasionally walked within his home premises, he had periods of dizziness, mild memory loss, and constant imbalance that affected his ability to ambulate, he had a moderately to severely impaired gait and preferred to hold on to his companion, and he went to church twice per month and to the bank monthly, with a companion.  Examination showed slight pain on motion of the cervical spine, and slight pain on motion and slight limitation of motion of the thoracolumbar spine.  He had mild to moderate impairment of both upper extremities due to weakness.  Similarly, he had weakness of the lower extremities.  The VA examiner opined that the muscle weakness was most likely the result of old age.  The diagnoses were arthritis, multiple; status post cataract surgeries; impaired hearing; and probable diabetes mellitus.  

The Veteran also underwent a special cardiac examination by VA in March 2007.  At that time, the impairment due to the Veteran's heart disease was described as being Class II-B, with exercise tolerance to 5 METs.  He had chest pain and dizziness, with moderate to severe occupational restriction.  Regarding the activities of daily living, his heart disease was assessed to cause moderate impairment of the ability to perform chores, shopping, and traveling.  

During the Board hearing before the undersigned in July 2009, the Veteran testified that he was restricted in his activities of daily living by weakness.  He stated that he was able to walk for about 20 minutes, after which his knees became painful.  He stated that he could leave his home, such as to go to church, if he had an attendant with him.  

A VA examination for the purposes of determining the need for aid and attendance or housebound status was conducted in July 2010.  At that time, it was noted that the Veteran could not travel outside his domicile and was accompanied by a family member to the examination.  It was stated that he could only walk within the home and went to the bank monthly with a companion.  He had impairment of the upper and lower extremities due to muscle weakness.  The diagnoses were hypertension, arteriosclerotic heart disease, diabetes mellitus, status post cataract surgery, multiple joint arthritis, impaired hearing, senility, and age-related cognitive decline.  It was commented that the Veteran's service-connected disabilities caused moderate to severe restriction on his ability to perform the activities of daily living and that his non-service-connected disabilities caused severe impairment of his ability to perform the activities of daily living.  

As noted, while the Veteran has been found TDIU by reason of his service-connected cardiovascular diseases, he does not have a separate service-connected disability ratable at 60 percent disabling; thus, for housebound benefits, it must be shown that he has been confined to his home by reason of his service-connected disabilities.  The Board finds that the weight of the evidence demonstrates that the Veteran's service-connected disabilities do not restrict him to his dwelling or immediate premises.  On examination in 2007 and in testimony before the undersigned in 2009, it was noted that the Veteran left several times per month with a companion to attend church.  His heart disease is shown to cause only moderate impairment of the ability to perform chores, shopping, and traveling, as indicated by an exercise tolerance to 5 METs and examiner's assessment of moderate to severe occupational restriction due to service-connected disabilities.  

The July 2009 hearing testimony by the Veteran reflects that the Veteran was restricted in his activities of daily living by weakness, which is age-related and is not attributable to a service-connected disability.  The Veteran also testified that he was able to walk for about 20 minutes, after which his knees became painful.  Service connection has not been established for disability of the knees.  Such testimony tends to show non-service-related age and knee problems as the cause of an inability to ambulate longer than 20 minutes, rather than limitation due to service-connected disability.  Such testimony also reflects the Veteran's ability to walk for 20 minutes at home, a fact that by itself suggests that he is not confined to his home by an inability to ambulate.  Such an ability to ambulate for 20 minutes is further evidence that tends to show he is not in fact confined to his home, including due to cardiovascular service-connected disabilities.  Such testimony is inconsistent with the Veteran's general assertions of being home bound, that is, that he is somehow restricted to his dwelling or immediate premises, as well as the implied assertion that it is somehow the cardiovascular service-connected disabilities that render him unable to ambulate. 

While the Veteran has significant restrictions, the examiners who have examined the record, taken the Veteran's complaints, examined the Veteran, and offered assessments, did not find the restrictions to be the result of service-connected heart disease, but rather to non-service-related disabilities of age-related muscle weakness and cognitive deficits.  The disability from cardiovascular diseases, the only service-connected disabilities, is shown to be moderately to severely restricting, but not to the point where they render him unable to leave his premises.  For this reason, a preponderance of the evidence is against the claim for SMC on account of being housebound, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

SMC on account of being housebound is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


